Citation Nr: 0836060	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1952 to 
January 1955 and April 1955 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is unemployed due to his non-service-
connected chronic obstructive pulmonary disease (COPD) and 
his non-service-connected heart problems and not as a result 
of his service-connected disabilities. 

3.  The service-connected disabilities are not shown to 
preclude the veteran from performing substantially gainful 
employment consistent with his educational and occupational 
background.  


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2006, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him of the elements needed 
to substantiate his claim for a TDIU; the veteran had an 
opportunity to respond prior to the issuance of the June 2006 
rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for TDIU and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2006 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal. As indicated, 
the RO gave the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded ample opportunity to submit such information and/or 
evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  In 
January 2007, the veteran 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VA notice must include information regarding the 
effective date that may be assigned, and this has was 
expressly done in the March 2006 letter and a November 2007 
follow-up letter.  Further, the Board's decision herein 
denies the claim for TDIU, so no effective date is being 
assigned.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran originally requested a video conference before 
the Board; however, in June 2008 the veteran withdrew his 
request. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a TDIU. 

II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
post-traumatic stress disorder (PTSD) (rated as 50 percent 
since January 29, 2003), chronic duodenal ulcer disease 
(rated as 20 percent since February 3, 2003), cicatrix of the 
forehead (rated as 10 percent disabling since May 1, 1972), 
headaches due to a head injury (rated as 10 percent disabling 
since June 16, 2004),  pes planus (noncompensable from May 1, 
1972), hemorrhoids (noncompensable from May 1, 1972), scar on 
the chin (noncompensable from May 1, 1972), scar of the 
perineum (noncompensable from May 1, 1972), and scar of the 
left leg (noncompensable from May 1, 1972).  Therefore, the 
veteran has a 70 percent combined evaluation for his service-
connected disabilities, effective June 16, 2004.  

In the present case, the veteran does meet the threshold 
requirement for a total disability rating under 38 C.F.R. § 
4.16(a) since his service-connected PTSD is rated as 50 
percent and he has sufficient additional service-connected 
disabilities that bring the combined rating to 70 percent.

Since the veteran does meet the threshold requirement for a 
total disability rating there needs to be a determination 
under 38 C.F.R. §§ 3.340, 3.341, 4.16, to see if the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non-service connected disability.  

The veteran asserts that his service-connected PTSD had left 
him unemployable.  However, a June 2003 VA  PTSD evaluation 
noted that he worked until 20 months prior when his 
congestive heart failure stopped him from working.  At the 
veteran's January 2005 VA mental examination, he reported 
that he worked in vending for six or seven years until he had 
a heart attack.  After that he then went into security then 
went out on disability and then back into security until he 
retired permanently in 2001.  He retired in 2001 after he had 
another heart attack and pneumonia, which led to his COPD.  
The examiner indicated that the veteran reported that he had 
no problems keeping a job over the years other than for those 
medical reasons.

The veteran had a VA podiatry examination in March 2006 where 
it was noted that he retired in 2001 due to heart and lung 
problems.  

In March 2006 the veteran also had a VA PTSD examination 
where it was noted that in 2001 he quit his security job, 
which he had for three years, due to serious heart problems.  
It was also noted that when he worked he missed three days a 
month due to his service-connected PTSD and 8 days a month 
due to his heart and lung conditions and occasionally his 
service-connected headaches.  It was noted that he was 
continuous nasal oxygen for the past ten years.  The examiner 
stated that the veteran's anxiety, intolerance of crowds, and 
decreased emotional stamina would result in difficulty with 
employment, both sedentary and active, but would not preclude 
employment in and of themselves. 

The March 2006 VA scars examination noted scars of the chin, 
left leg and perineum and that the veteran reported that he 
had no symptoms  except that the scar on the perineum 
affected his hemorrhoids.  The examiner noted that the 
veteran stated that PTSD affected his occupation without 
specifying in what manner.  There was no indication that 
scars affected his employment.  

A March 2006 VA neurological examination regarding the 
service-connected headaches shows that the veteran reported 
that he last worked five years earlier and that he would 
occasionally miss work because of his headaches.  


After a careful review of the veteran's VA examinations, VA 
treatment notes, and private treatment notes the Board finds 
that there is no competent medical evidence that his service-
connected PTSD or any other of his service-connected 
disabilities preclude him from employment.  Instead, the 
medical evidence reveals that the veteran can not work due to 
his heart problems and COPD.  

The Board also notes that for a veteran to prevail on a total 
rating claim, the record must reflect some factor that takes 
his case outside the norm.  The sole fact that a veteran is 
unemployed or has difficulty finding employment is not 
enough, since a high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment; 
the question is whether the claimant is capable of performing 
the physical and mental acts required for employment, not 
whether the claimant can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).   

Given these facts, the Board finds that a grant of TDIU must 
be denied.  

As regards the veteran's own statements that he is totally 
disabled due to his service-connected PTSD, the Board 
emphasizes that, as a layperson without appropriate medical 
training and expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  For these reasons, the veteran's own 
assertions as to the effect of his disabilities on his 
employability have no probative value.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.   



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


